Brooke, J.
(after stating the facts). We are of opinion that the learned trial judge made a proper disposition of this case. The record quite clearly demonstrates that the defendants were people of modest means and limited experience in business affairs. The husband had for many years worked as a wood carver in one of the Grand Rapids furniture factories, and had through economy accumulated a small amount of money, which he from time to time invested through the agency of the plaintiff. Plaintiff himself testified that defendants came to him for advice because of the confidential relations that existed between them and him. It is further clear that defendants’ original determination not to undertake the investment was changed only upon the assurance of the plaintiff that he would become jointly interested with them in the profits of the transaction, which he told them would be large, and which they understood would be realized only upon his participation in the deal. / Although the contract between defendants and Corkins (husband and wife) was dated the same day as the contract between plaintiff and defendants, the latter was executed first. It is .clear that defendants regarded both contracts as part of the same transaction in which plaintiff was jointly interested with them. There can be no doubt that through the entire transaction involving the purchase of the land by the defendants the plaintiff acted as their agent, that he sustained toward them a fiduciary relationship, and thus became charged with the duty to deal fairly with them. This he concededly did not do. In the case of Barrett v. Miller, 144 Mich. 454 (108 N. W. 396), this court said:
*284“Whether complainant be treated as an associate with defendants in the purchase of lands or a broker to invest their money, his-relations were, in either case, fiduciary in character, requiring him to deal openly and truthfully with defendants.”
See, also, Leathers v. Canfield, 117 Mich. 277 (75 N. W. 612, 45 L. R. A. 33); Friar v. Smith, 120 Mich. 411 (79 N. W. 633, 46 L. R. A. 229); Woods v. Palmer, 151 Mich. 30 (115 N. W. 242) ; McNair v. Parr, 177 Mich. 334 (143 N. W. 42); Kirby-Sorge-Felske Co. v. Doty, 190 Mich. 553 (157 N. W. 273).
The judgment is affirmed.
Kuhn, C. J., and Stone, Bird, Moore, Steere, and Fellows, JJ., concurred with Brooke, J.